DETAILED ACTION
	This Office action is responsive to communication received 05/03/2021 – Amendment; 07/12/2021 – Power of Attorney. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-11 have been canceled, as directed.
	Claims 12-35 remain pending.
	Claims 19 and 20 STAND withdrawn from further consideration. 
Response to Arguments
	In the arguments received 05/03/2021, the applicant contends that the use of a FITS panel would not have been obvious to one of ordinary skill in the art and that impermissible hindsight has been used to incorporate a FITS construction into the make-up of a crown portion of a golf club, such as a golf club head shown in Soracco (USPN 8,007,369), when in fact the applicant urges that FITS technology has been disclosed as being previously known in a variety of applications in the airline industry.  The applicant continues by arguing that the teaching reference to Deshmukh (US PUBS 2015/0360094) fails to cure the deficiencies of Soracco and does not provide any guidance for providing the claimed areal density required by claims 12, 15 and 21.  The applicant contends that the inclusion of the claimed areal density is more than a matter of routine optimization or optimization and asserts that the Office has failed to explain how the selection of areal density would have affected the strength requirements of the crown portion, as proffered by the outstanding Office Action.  Next, the applicant contends that the further applied reference to Nishio (USPN 7,607,992) does little to guide the skilled artisan to provide the claimed crown thickness while maintaining the areal density within the claimed parameters, arguing again that the claimed thickness requirements for the various portions of 
	IN RESPONSE:
Regarding the applicant’s arguments about alleged hindsight reconstruction when modifying the prior art and the alleged nonobviousness of using FITS technology, which is suited for application in the aircraft industry, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It would appear that the applicant is arguing that the FITS technology disclosed by the applicant is non-analogous to the club head art.  However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the base reference to Soracco deals with a crown structure that is designed to incorporate low density materials that are capable of reducing the overall weight of the club head while maintaining the structural integrity of the crown portion.  Borrowing from principles adapted primarily for use in the airline industry does not amount to a “hit out to the far left field”.  Instead, the exploration and use of 
[0004] Currently, fiber reinforced resin compositions are widely used because they are light in weight and very strong. In particular, a filament reinforced thermosetting resin composition has been advantageously used in airplanes, ships, railroad vehicles, cars, golf clubs, tennis rackets, etc., as a substitute for a metal material because it is light in weight, has high rigidity, and is very strong. In addition, further reduction in weight can be anticipated because of the dynamics characteristic thereof, and hence a sandwich structure material is attractive. (emphasis added)

As another example, see the BACKGROUND OF THE INVENTION in the patent to Evans (USPN 4,604,319), which highlights:
High strength to weight materials constructed from fiber resin matrix composites have become widely used in many industries where strength, corrosion resistance and light weight are desirable. For example, resin matrix materials are particularly well suited for use in aircraft structural members. Sporting equipment, such as tennis racquets and golf clubs, has also been successfully constructed from such materials. (emphasis added)

 Also, as yet another example, see the BRIEF SUMMARY at paragraph [0002] in Fujiwara (US PUBS 2013/0130584), stating:
[0002] More specifically, the present invention relates to: a fiber-reinforced composite material which can be used suitably as various frames, pipes, shafts, wheels, and curved disks for these products in airplanes, ships, automobiles, bicycles, etc. and industrial machines such as pumps and brushcutters, tubular articles such as golf club shafts, fishing rods, ski poles, badminton rackets and tent poles, various sporting goods and leisure time amusement goods such as skis, snow boards, golf club heads and bicycle rims, and civil engineering and construction materials, and also suitable for repairing and reinforcing these goods; a prepreg used suitably for producing the fiber-reinforced composite material; and a process for producing the prepreg. (emphasis added)

Thus, the Office concludes that the substitution of one composite structure for another known composite (albeit, a composite used in the airline industry, as argued by the applicant), in the crown portion of the Soracco device, would have involved the obvious selection of one known material for another material to take advantage of the properties of the known materials.  
Regarding applicant’s arguments as to the claimed thickness requirements of the layers of the crown structure as well as the claimed areal density of the crown, and in response to the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Once the skilled artisan has established that the borrowing of FITS technology from another art area is obvious to use in a club head environment, which has been substantiated herein above through the citation of multiple prior art documents that teach the analogous nature of the airline and golf industries, it becomes a matter of design choice to size the various layers in the crown structure in the Soracco device to enable the club head to perform as intended.  In other words, given the details in Nishio with respect to the sizing of composite crown structures, and the details in Deshmukh as to consideration of areal density when constructing club head, one of ordinary skill in the art and before the effective filing date of the claimed invention would have been able, without any undue effort, and rather through the use of only routine experimentation, to size the outer, middle and inner layers in Soracco and to select a suitable areal density for the crown portion so as not only to avoid the introduction of excessive weight in the club head, but also to be able to maintain the structural integrity of the club head.  Thus, applicant’s arguments that more than routine experimentation is needed or that the claimed variables cannot be realized through an “obvious to try” approach proffered by the Office are not deemed persuasive.  The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance." In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). "  The test is not merely quantitative, since a considerable amount of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).
Regarding the applicant’s arguments about the claimed “deflection” and “D-score”, it is noted that the instant disclosure (i.e., at paragraphs [00118-00120] and FIGS. 29-30) only sets forth comparison data among various club heads developed in accordance with embodiments of the present invention, when compared to a baseline, and provides a visual data plot of the results to highlight an efficiency line.  This is not by itself evidence of invention or nonobviousness over the prior art.  Clearly, any number of factors that generate data points would have been realized and plotted during the course of routine experimentation.  For example, the skilled artisan may have wanted to explore the amount of deflection of the crown surface while sizing the thickness of the inner, middle and outer layers, when applying a predetermined amount of force to the crown.  Similarly, the skilled artisan may have wanted to study the amount of deflection of the crown surface while selecting different materials for the crown (e.g., materials comprising diverse areal densities) when a predetermined force is applied to the crown.  Responding to applicant’s point, note that the primary reference to Soracco recognizes the benefits of composite construction for the crown surface to improve mass properties (i.e., col. 1, lines 32-45) and is concerned primarily with maintaining structural integrity of the crown (i.e., col. 2, lines 32-42).  As such, the skilled artisan would obviously have been cognizant of the effect of altering the stiffness of the crown portion in Soracco, and thus be aware of a change in the deflection properties of the crown, with either the introduction of a 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 



Claims 12-18 and 21-25 STAND rejected and claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Soracco (USPN 8,007,369) in view of Nishio (USPN 7,607,992), Deshmukh (US PUBS 2015/0360094) and applicant’s disclosure of prior art regarding both Formed In-situ Thermoform Sandwich, hereinafter referred to as “FITS”, and thermoplastic composite skins from TenCate Cetex®, hereinafter referred to as “TenCate Cetex®” and described in paragraph [00105] of the specification. 
As to claims 12, 13, 15, 17, 18, 21, 22, 23 and 25, Soracco details the applicant’s basic claimed inventive concept and, with reference to FIG. 3, includes a golf club head (302) having a striking face (303), a sole (308), a crown (306) having a crown structure (310) comprising an inner layer (314), a middle layer (316) in contact with the inner layer (314) and an outer layer (312) in contact with the middle layer (316).  The specifics of the club head shown in FIG. 3 are generally discussed in col. 6, line 9 through col. 8, line 43, with an emphasis on col. 7, lines 23-46 and col. 7, lines 59-67 for a discussion of the material make-up of each of layers (312, 314, 316).   Soracco further discloses that the inner layer (314) and the outer layer (312) may comprise carbon-fiber material (i.e., col. 7, line 36), as required by claim 17, and that the middle layer (316) may comprise a foamed material (i.e., col. 7, line 62), as required by claims 17 and 25.  Soracco reveals that the inner layer (314) and the outer layer (312) may comprise a thermoplastic material (i.e., col. 7, lines 34-35), as required by claim 18. 
areal density of less than 1000 g/m2 (claims 12 and 21); the claimed areal density of less than 900 g/m2 (claim 15); the claimed distance between an interior surface of the inner layer and an exterior surface of the outer layer is at least 0.8 mm (claims 12 and 22); and the claimed distance between an interior surface of the inner layer and an exterior surface of the outer layer is at least 2.5 mm (claims 13 and 23).  The applicant has disclosed and acknowledged that materials suitable for the crown structure are commercially available. Paragraph [00105] is reproduced below for the convenience of the applicant:
[00105] 	The crown and/or sole may be made from a variety of different manufacturing techniques. The inner, middle, and outer layers may be formed concurrently or separately and then subsequently attached. In one example, pre-fabricated sandwich structures are thermo-formed. In such an example, a thermo-formable sandwich construction method may be performed to create panels of the sandwich structure. Construction may include generating a foamed core between an inner and outer carbon-fiber skin. The foamed core may be a thermoplastic foam material that matches and/or is thermally compatible with the matric material in the composite inner and outer layers. The constructed panels may then be heated via infrared or other techniques. The panels may then be formed in a mold to the desired shape for the crown and/or the sole, potentially including variable thickness as well. For example, a FITS (Foamed In-situ Thermoform Sandwich) system panel may be utilized, such as a panel from FITS Technology of Driebergen, The Netherlands. Such panels may be based on a polyetherimide (PEI) thermoplastic polymer system for the matrix and/or foam material. The inner layer and outer layer in such panels may be a thermoplastic composite skin, such as the TenCate Cetex® thermoplastic composites available from Toray Advanced Composites of Morgan Hill, California. Such constructions may result in crowns having a maximum thickness of 3.2 mm or greater and areal densities (g/m2) that are equal to, or less than, simpler composite constructions having thickness of 0.6 mm. As another example, a thermoplastic honeycomb panel may also be utilized, such as the honeycomb panels from EconCore of Leuven, Belgium. In such an example, a honeycomb middle layer may be utilized, such as a ThermHex® honeycomb core from ThermHex Waben GmbH, of Halle (Saale), Germany. The outer layer and the inner layer may be made from materials such as Tepex® materials available from Bond-Laminates GmbH of Brilon, Germany. Other thermoformable sandwich constructions are also available, such as sandwich construction made from materials from Topkey Corporation of Taiwan.

The materials selected by the applicant, namely FITS for the inner foam layer material of the crown structure, and TenCate Cetex® for the inner and outer layers of the crown structure, when used together are disclosed as satisfying the requirements of 0.8 mm and 2.5 mm for the distance between an interior surface of the inner layer and an exterior surface of the outer layer 2.  Here, Soracco has similarly used a combination of thermoplastic composite materials for the inner and outer layers along with a foamed material for the middle layer, as detailed previously herein above.  Thus, it would appear that the claimed requirements of a specified distance between the interior surface of the inner layer and the exterior surface of the outer layer as well as the areal density of the crown are achieved as a direct result of the selection by the applicant of suitable, known materials that are capable of being tailored for use in a golf club head to arrive at the desired outcome for the claimed specified distance and the claimed areal density.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, according to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, selection of one material for another material that was known prior to the invention, albeit in a different environment, has been held to be within the level of one ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In this case, the selection of one thermoplastic composite material for a different thermoplastic composite known prior to the invention for the inner and outer layers along with the selection of one foamed material for a different foamed material known prior to the invention for the middle layer would have been within the level of one of ordinary skill in the art.  This amounts to the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   
Additionally, the recited areal density of claims 12, 15 and 21 relates directly to the mass of the type of material(s) selected over the area of the crown structure for which it is used.  Here, the prior art to Deshmukh advocates the selection of composite materials, which provide a suitable areal density for improving the overall weighting characteristics of the club head.  See paragraphs [0103, 0104] in Deshmukh.  Armed with this additional teaching by Deshmukh and combined with the disclosure of known prior art materials such as FITS for the inner foam layer material of the crown structure, and TenCate Cetex® for the inner and outer layers of the crown In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Finally, the claimed “distance between an interior surface of the inner layer and an exterior surface of the outer layer” amounts to an overall thickness of the crown structure.  One skilled in the art would have further been motivated to maintain this “distance” to at least 0.8 mm (claims 12 and 22) or even at least 2.5 mm (claims 13 and 23) so as to maintain the integrity of the crown portion.  To this point, the teaching reference to Nishio is cited to teach that it is old in the art to design a composite crown structure with a thickness dimension between 0.3 mm and 3.5 mm (i.e., col. 4, lines 25-33), wherein a thickness less than 0.3 mm compromises the structural integrity of the crown and a thickness greater than 3.5 mm adds unnecessary and undesired weight to the club head.  Armed with this additional teaching by Nishio and combined with the disclosure of known prior art materials such as FITS for the inner foam layer material of the crown structure, and TenCate Cetex® for the inner and outer layers of the crown structure, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Soracco device to include a crown structure with a thickness that is adequate to maintain the structural integrity of the club head without adding unnecessary weight.  The specific thickness or claimed “distance” of claims 12, 13, 22 and 23 would have been attainable through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claims 14 and 16, Soracco does not explicitly detail the claimed thickness of the inner layer and the middle layer, as required by claim 14, nor the claimed areal density of each of the outer layer, the middle layer and the inner layer, as required by claim 16.  Soracco does however generally show that the middle layer is dimensioned to a greater thickness than the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claims 21 and 24, Soracco is silent with respect to an amount of deflection of the crown as a function of a mass of the crown is governed by the following equation when subjected to a force of 20 MPa: Deflection < -0.3177 (Mass) + 5.615, as required by claim 21, as well as a D Score of at least 1.3, as required by claim 24.  According to the applicant, the premise behind the “Deflection” and the “D Score” is that lower areal densities may be achieved despite greater thicknesses (in the crown materials) and that a higher calculated D Score connotes a higher efficiency of the crown structure, while crown structures that have mass and deflection properties below a calculated baseline provide for a lighter and more durable golf club head. See paragraphs [00118-00120] in the specification.  Here, the “Deflection” and the “D Score” are clearly dependent upon which specific materials and thicknesses of said materials are selected for the crown.  For the crown structure, the applicant has already selected suitable materials known prior to the invention, albeit in a different environment.  In addition, Soracco has disclosed general guidelines for the relative thicknesses among the inner, outer and middle layers of the crown (e.g. thicknesses of the layers in the cross-section of the crown structure 310 in FIG. 3) along with a desire to provide more discretionary weight through the use of a composite crown structure (i.e., col. 6, lines 3-6), and when combined with the teaching in Nishio, which provides guidance for sizing the thickness of a crown formed from composite material for adequate stability and proper weighting, along with the added teachings in Deshmukh, which relate to lower areal density values resulting in an increase in the thickness of composite layering, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Soracco by including suitable materials and thicknesses for the various composite segments of the crown structure (310) in order to maintain the structural integrity of the club head while maintaining an acceptable weight distribution, whereby an acceptable “Deflection” and “D Score” would have been realized.  This would have amounted to an “obvious to try” rationale.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	As to claim 27, the sandwich structure in Soracco covers at least 80% of the crown surface.  See Fig. 2 and structure (210) in Soracco.
	As to claim 28, Soracco indicates that a honeycomb structure may be employed.  See col. 7, line 67 through col. 8, line 2. 
	As to claims 29 and 30, although Soracco does not explicitly state that the middle layer is “formed as a series of intersecting ribs that protrude from the outer layer” (claim 29) or “formed as a series of [sic] plurality of protruding ribs extending radially away from the center of the outer layer” (claim 30), Soracco does state that the sandwich core layer (i.e., the middle layer) may include any number of shapes for increasing structural stiffness while minimizing the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claims 26 and 31-35 are under 35 U.S.C. 103 as being unpatentable over Soracco (USPN 8,007,369) in view of Nishio (USPN 7,607,992), Deshmukh (US PUBS 2015/0360094) and applicant’s disclosure of prior art regarding both Formed In-situ Thermoform Sandwich, hereinafter referred to as “FITS”, and thermoplastic composite skins from TenCate Cetex®, hereinafter referred to as “TenCate Cetex®” and described in paragraph [00105] of the specification, and further in view of Myrhum (US PUBS 2017/0136314). 
As to claims 26 and 31, Soracco details the applicant’s basic claimed inventive concept and, with reference to FIG. 3, includes a golf club head (302) having a striking face (303), a sole (308), a crown (306) having a crown structure (310) comprising an inner layer (314), a middle layer (316) in contact with the inner layer (314) and an outer layer (312) in contact with the middle layer (316).  The specifics of the club head shown in FIG. 3 are generally discussed in col. 6, line 9 through col. 8, line 43, with an emphasis on col. 7, lines 23-46 and col. 7, lines 59-67 for a discussion of the material make-up of each of layers (312, 314, 316).  
Soracco differs from the claimed invention in that Soracco does not disclose “the inner layer is a partial layer with a plurality of cutouts” (claim 26) nor “the crown having an areal density of less than 900 g/m2”… “a partial inner layer including a plurality of cutouts and having 
Regarding the “thickness” requirements of claim 31, Soracco generally shows that the middle layer is dimensioned to a greater thickness than the inner layer (i.e., FIG. 3 and the thickness of middle layer 316 as compared to the thickness of inner layer 314).  Soracco also states that the middle layer may include a thickness profile that is capable of providing structural stiffness and vibration damping (i.e., col. 7, lines 51-58).  Considering that Soracco prefers carbon fiber material for the inner and outer layers (i.e., col. 7, lines 45-46) along with foam for the middle layer (i.e., col. 7, line 62) and recognizing that the size and weight of the club head are often determined and/or limited by either or both of USGA rules or predetermined restraints by the manufacturer or the golfer for the preferred club head weight distribution, it is clear that one of ordinary skill in the art and before the effective filing date of the claimed invention would have been able to arrive at suitable dimensions for the inner and middle layers as well as a suitable areal density for the crown, as there would have been a reasonable expectation of success that combining different thicknesses for the middle and inner layers or combining materials that achieve an overall areal density for the crown structure would have provided a club head with the necessary structural integrity to withstand repeated impacts without compromising the requirement for an acceptable weight distribution.  This would have amounted to an “obvious to try” rationale.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to the claimed “distance between an interior surface of the inner layer and an exterior surface of the outer layer” amounts to an overall thickness of the crown structure.  One skilled in the art would have further been motivated to maintain this “distance” to at least 2.0 mm so as to maintain the integrity of the crown portion.  To this point, the teaching reference to Nishio is cited to teach that it is old in the art to design a composite crown structure with a thickness In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding the recited areal density, note that the areal density relates directly to the mass of the type of material(s) selected over the area of the crown structure for which it is used.  Here, the prior art to Deshmukh advocates the selection of composite materials, which provide a suitable areal density for improving the overall weighting characteristics of the club head.  See paragraphs [0103, 0104] in Deshmukh.  Armed with this additional teaching by Deshmukh and combined with the disclosure of known prior art materials such as FITS for the inner foam layer material of the crown structure, and TenCate Cetex® for the inner and outer layers of the crown structure, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Soracco device to include a crown structure with a suitable areal density that is adequate to satisfy a given strength requirement.  The areal density recited in claim 31 would have been attainable through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding the “plurality of cutouts” required by claims 26 and 31, the further teaching reference to Myrhum obviates the inclusion of an inner crown layer that is provided with a plurality of cutouts that not only provide structural integrity to the crown portion, but also generation of discretionary mass, as discussed by Myrhum (i.e., paragraphs [0026] and [0029]).  In view of the publication to Myrhum, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Soracco by constructing the inner layer (314) with a plurality of cutouts for enabling mass removed from the cutout regions to be redistributed to other portions of the club head body. 
As to claim 32, Myrhum notes that the geometry of the cutout may vary while achieving the desired generation of discretionary mass without compromising the structural integrity of the crown.  Again, see paragraph [0026] in Myrhum.  As such, to have modified the Soracco device to include the cutouts, as shown by Myrhum, and to further fashion the cutouts to form a checkerboard pattern or a radial pattern would have involved an obvious design choice in the shape of the cutouts.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
	As to claim 33, the outer layer in Soracco has a thickness that is substantially the same as the thickness of the inner layer.  See FIG. 6 in Soracco, wherein inner layer (614) and outer layer (612) are depicted as having substantially the same thickness.  Similarly, FIG. 7 in Soracco shows inner layer (710) and outer layer (712) having substantially the same thickness. 
	As to claim 34, the middle layer in Soracco has a density between 0.10 and 1.0 grams per cubic centimeter.  Soracco states that the sandwich core layer (i.e., the middle layer) may comprise any number of various different materials that have a low density and notes that plastic polymer may be utilized.  See col. 7, lines 59-67 in Soracco.  As such, it is noted that polyethylene or polythene (abbreviated PE) is a widely-available polymer having a density of 0.88-0.96 g/cc3. (i.e., obtained on the Internet 07/14/2021 at Wikipedia, wherein the history of https://en.m.wikipedia.org). 
	As to claim 35, the portion in Soracco makes up at least 80% of the crown. See Fig. 2 and structure (210) in Soracco.

Claim Objections
Claims 29-32 are objected to because of the following informalities:  
As to claim 29, line 1, “a” (first occurrence) should be deleted.
As to claim 30, line 1, after “of”, the term --a-- should be inserted. In line 2, “the center” lacks proper antecedent basis. 
As to claim 31, line 1, after “head”, perhaps the term --comprising:-- should be inserted.
As to claim 32, line 1, --the-- should precede “cutouts”. 
Appropriate correction is required.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All of Kawaguchi (‘409), Funaki (‘143), Kawaguchi (‘380), Funaki (‘030), Takehara (‘230), and Myrhum (‘084) are commonly-assigned and disclose similar subject matter regarding a base layer having a plurality of cutouts and located in a crown portion;
Figs. 6 and 7 in Solheim (‘498) and (‘778);
Figs. 3-5 in Ashino;
Figs. 6-7 in Takechi;
Figs. 3 and 7-9 in Tsukada;
Figs. 1, 3, 7 and 8 in Yamamoto;
Fig. 1 in Lo;
Fig. 1 in Lai;

Figs. 40, 46, 47, 54, 55 and 56 in Parsons; 
Fig. 3A in Wood; 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711